Citation Nr: 1423860	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  06-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for vertigo.

3.  Entitlement to a compensable rating for status post nasal bone fracture.

4.  Entitlement to a rating in excess of 10 percent prior to February 22, 2006, for lumbar paravertebral myositis, in excess of 20 percent prior to January 14, 2013, and in excess of 40 percent from January 14, 2013.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to February 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This case was most recently before the Board in August 2013.

A note in the file indicates that the Veteran failed to appear for an August 2012 Board hearing.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, however, that he is unemployed due to his service-connected disabilities, and the issue of entitlement to a TDIU is not before the Board.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that left ear or right ear hearing loss was present in service, that left ear or right ear hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between left ear or right ear hearing loss disability and the Veteran's active service or service-connected vertigo.

2.  The Veteran's vertigo is manifested by occasional dizziness more than once weekly; staggering has not been shown.

3.  During the rating period on appeal, there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's healed fracture of the nasal bone is manifested by 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, loss of part of one ala or other obvious disfigurement, or exposure of both nasal passages.

4.  From June 27, 2001 through January 13, 2013, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to moderate limitation of motion.

5.  From January 14, 2013, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to severe limitation of motion; ankylosis of the lumbar spine has not been shown at any time throughout the rating period on appeal.


CONCLUSIONS OF LAW

1.  Left ear or right ear hearing loss disability was not incurred in, or aggravated by, active service, nor may they be presumed to have been so incurred or aggravated, and are not proximately due to, or chronically aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 (2013).

2.  The criteria for a rating of 10 percent for vertigo have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 (2013).

3.  The criteria for a compensable rating for status post nasal bone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2013).

4.  The criteria for a rating of 20 percent for lumbar paravertebral myositis, from June 27, 2001 through February 21, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).

5.  The criteria for a rating in excess of 20 percent for lumbar paravertebral myositis from June 27, 2001 through January 13, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).

6.  The criteria for a rating in excess of 40 percent for lumbar paravertebral myositis from January 14, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By multiple correspondence, including that dated in July 2001, April 2005, June 2006, February 2007, and August 2013, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board finds that the VA rating examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

In January 2013 the Veteran underwent a VA audiological examination that addressed the medical matters presented by the hearing loss issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is adequate.  The January 2013 VA examiner elicited information concerning the Veteran's military service.  The opinion considered the pertinent evidence of record, the Veteran's lay history and statements pertaining to symptoms, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, the Veteran has undergone VA examinations that addressed the medical matters presented by this appeal.  Further, additional medical records have been obtained and considered.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Entitlement to service connection for bilateral hearing loss.

The Veteran asserts that he has hearing loss as a result of his military service.  He has also indicated that his hearing loss is related to his service-connected vertigo disability.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The January 2013 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Hearing loss was not noted during service, to include at audiological evaluations conducted in connection with the Veteran's complaints of vertigo.

A November 2001 VA record noted hearing loss for VA purposes.

At a January 2013 VA audiological examination the Veteran had hearing loss for VA purposes.  The examiner stated that the Veteran's hearing loss was not likely related to his military service.  The examiner noted that the Veteran's hearing had been within normal limits during service and that the first evidence of hearing loss was not until November 2001.  The examiner further stated that it was "well known that prolonged exposure to noise of high intensity and short duration such as the military type causes permanent damage in the inner structures of the ear resulting in sensorineural hearing loss but retroactive effects of noise are not expected after exposure has ceased."  The examiner also noted that the Veteran had not demonstrated hearing loss until 2001.  After noting that two vestibular tests has been normal, and based on the available information, it was essentially implausible to assume that hearing was secondary to the vertigo condition.

Neither left ear or right ear hearing loss, nor a medical finding of a chronic clinically significant change in hearing ability in the left ear or right ear was demonstrated during the Veteran's active service.  Moreover, left ear and right ear hearing loss "disability" for VA purposes was not demonstrated to a compensable degree within the first year of discharge from such service, and was not shown until 2001, many years following service.  Significantly, there is no competent medical opinion linking left ear or right ear hearing loss disability to service, and the January 2013 VA examiner has specifically indicated that the Veteran's left ear and right ear hearing loss was not related to his military service.

As for the probative value of the January 2013 VA opinion, the Board observes that the January 2013 VA examiner reviewed the Veteran's claims file and noted the Veteran's assertions concerning his hearing loss.  The January 2013 VA examiner reviewed the Veteran's medical history and provide a rationale for the opinion.  The examiner also noted that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first; it does not have a delayed onset.

The examiner also essentially indicated, based in part on testing in the claims file, that the Veteran's hearing loss was not related to his vertigo disability.  The January 2013 VA sinus examiner also stated that the Veteran's hearing loss was not consistent with Meniere's disease as sensorineural hearing loss across all frequencies would be most consistent with Meniere's disease.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran here lacks the medical training and expertise to opine that any current left ear or right ear hearing loss is etiologically related to acoustic trauma in service.  The January 2013 VA examiner's opinion, which was rendered by a trained medical professional, also outweighs any lay opinion provided by the Veteran on this medically complex matter.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

Further, while the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran by his own admission did not seek any treatment until many years following service.  More significantly, the Veteran did not complain of hearing loss at his March 1989 VA examination conducted shortly following service.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

In sum, service connection for left ear and right ear hearing loss is not warranted.  As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).

Rating issues

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

II.  Vertigo

A March 1989 RO decision granted service connection for vertigo and assigned a noncompensable rating, effective February 13, 1988.

Under Diagnostic Code 6204, which pertains to peripheral vestibular disorders, a 10 percent evaluation is assigned with occasional dizziness.  A 30 percent rating requires dizziness with occasional staggering.  A note following the code states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.

At a January 2013 VA ear conditions examination the Veteran was assessed with Benign Paroxysmal Positional Vertigo.  The examiner indicated that the Veteran had vertigo episodes more than once weekly of under an hour each.  The examiner noted that the Veteran had no staggering as a result of his vertigo.

Based on the findings from the January 2013 VA examination and the Veteran's own statements concerning dizziness, such as one submitted in October 2010, a rating of 10 percent for vertigo is warranted throughout the appeal period.

As for Diagnostic Code 6205, pertaining to Meniere's disease, the Board observes that as essentially noted by the January 2013 VA sinus examiner, the Veteran has not been shown to have findings related to Meniere's disease.

While the Veteran's disability has been manifested by complaints of occasional dizziness, which is clearly contemplated by the 10 percent rating, to warrant the next higher (and in fact, maximum rating), there must be evidence of dizziness that is presumably more than occasional, and staggering.  However, the Board finds that the cumulative objective evidence does not reflect symptoms of staggering, and the January 2013 VA examiner did not indicate that the Veteran had any staggering associated with his vertigo.  In fact, the Veteran has not asserted that he has staggering associated with his vertigo.  Accordingly, in the absence of objective evidence of more than occasional dizziness and staggering that is attributable to the vertigo, the Board concludes that a rating in excess of 10 percent may not be awarded at any time during the appeal period.

III.  Nasal bone fracture.

A March 1989 RO decision granted service connection for nasal bone fracture.

The Veteran's nasal disability is evaluated as deviation of the nasal septum under Diagnostic Code 6502.  A maximum 10 percent evaluation is warranted for traumatic deviation with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

A Note following Diagnostic Code 6502 indicates that, in the alternative, a rating under Diagnostic Code 7800, for disfiguring scars of the head, face, or neck is for application.

At a July 2006 VA sinus examination the Veteran complained of recurrent nasal stuffiness and sneezing episodes.  Examination revealed no nasal tenderness, polyps, or purulent discharge.  Sinus X-rays were normal.

In an August 2008 statement the Veteran indicated that he had a measurable amount of nasal discomfort and strain when breathing.

At a January 2013 VA sinusitis examination the was diagnosed with a deviated nasal septum (traumatic).  It was noted that the Veteran had undergone a closed reduction of left nasal bone displacement following a sports injury.  Computed tomography (CT) examination revealed that the Veteran did not have a greater than 50% obstruction of the nasal passage on both sides, nor was there complete obstruction on one side; there were no nasal polyps.  

In sum, after reviewing the evidence of record, the Board finds that the Veteran's nasal disability picture more nearly approximates the criteria for a noncompensable rating.

In this case there is no medical evidence, and the Veteran has not contended, that he has loss of part of the nose, scars that expose the nasal passages, or disfiguring scars of the nose warranting a compensable rating under Diagnostic Code 7800.  To that effect, the January 2013 VA sinus examiner specifically noted that the Veteran had no scars (surgical or otherwise) related to any nasal condition or treatment.  As such, the Veteran's nasal disability does not involve disfigurement.

As the preponderance of the evidence is against a compensable rating for a healed fracture of the nasal bone, the benefit-of-the-doubt doctrine is not for application.

Conclusion to vertigo and nasal claims

While the Veteran is competent to give evidence about what he observes or experiences concerning his vertigo and nasal disabilities, he is not competent to identify a specific level of disability of those disabilities.  Such competent evidence concerning the nature and extent of the Veteran's nasal and vertigo disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's vertigo and nasal disabilities are evaluated, including nasal blockage and dizziness.  The Veteran has not been shown to have had medical training, and the Board finds that the Veteran's assertions in this regard are not competent evidence and therefore attaches far greater probative value to the VA examiner's findings, for example, as to whether the Veteran has 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  As such, the Board finds these records to be the most probative evidence with regard to whether higher ratings are warranted.

IV.  Lumbar spine

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5243).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change, but must apply both criteria to the period after the effective date of the regulatory change and determine which is more favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000); Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003).

In the decision below, the Board addresses the Veteran's low back claim, received June 27, 2001, under both the old and new criteria in the rating schedule.  Thus, there is no prejudice to the Veteran when the Board applies the regulatory revisions in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5003, as it existed prior to September 23, 2002, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5292 was effective before September 26, 2003 and evaluates the severity of limitation of lumbar spine motion.  It provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

Prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  Lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  A 20 percent rating is for assignment for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, for intervertebral disc syndrome, as it existed prior to September 23, 2002, a 40 percent evaluation was authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation was warranted where the evidence demonstrates pronounced intervertebral disc syndrome manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.

Under Diagnostic Code 5293, as in effect from September 23, 2002, and through September 25, 2003, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  Under these relevant provisions, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes.  As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, the rater is to separately evaluate any associated objective neurologic abnormalities.

A.  Rating in excess of 10 percent prior to February 22, 2006 and a rating in excess of 20 percent prior to January 14, 2013

An August 2001 VA spine examination noted that the Veteran had lumbar spine flexion of 60 degrees and extension to 35 degrees.  In the Board's view, these findings represent moderate limitation of motion of the lumbar spine under Diagnostic Code 5292.  As such, a 20 percent evaluation for the Veteran's low back disability is warranted from June 27, 2001 through February 21, 2006.  

B.  Rating in excess of 20 percent prior to January 14, 2013

Based on the assignment of the 20 percent rating, the Board must now determine whether the Veteran is entitled to a rating in excess of 20 percent from June 27, 2001 through January 13, 2013.

At a June 2006 VA spine examination, the Veteran complained of consistent low back pain.  He was able to walk 20 minutes before he had increased back pain.  Examination revealed that he had lumbar spine flexion of 67 degrees, with 0 to 17 degrees extension demonstrated.  Pain had limited the Veteran's lumbar spine flexion from 90 to 67 degrees, and repetitive range of motion testing of the lumbar spine revealed no fatigue, incoordination, or lack of endurance.  Straight leg raising test was painful, but negative.  The diagnosis was lumbar myositis.

The evidence for this time period also includes a September 2008 VA examination.  At that examination the Veteran complained of a burning and throbbing back pain, but denied any radiation of pain to the lower extremities.  He could walk 20 minutes before he would have to sit down due to his back pain.  He had lumbar spine flexion of 50 degrees, with 0 to 20 degrees extension demonstrated.  Pain had limited the Veteran's lumbar spine flexion from 90 to 50 degrees, and repetitive range of motion testing of the lumbar spine revealed no fatigue, incoordination, or lack of endurance.  Straight leg raising test was negative.  The diagnosis was lumbar myositis.

In looking to the old criteria, Diagnostic Code 5292, prior to January 14, 2013, range of motion findings do not reach the level necessary to provide for a 40 percent rating under Diagnostic Code 5292.  The findings, including those from the August 2001, June 2006, and September 2008 VA examinations, tend to show, even when considering additional limitation of function of the lumbar spine due to factors such as pain and weakness (38 C.F.R. §§ 4.40 , 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995)), moderate limitation of motion of the lumbar spine.

As objective findings for this time period do not show that the Veteran's lumbar spine disability is severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or abnormal mobility on forced motion, a rating in excess of 20 percent under Diagnostic Code 5295 is not warranted.

In considering the criteria based on the general rating formula for disease or injury of the spine, effective September 26, 2003, and prior to January 14, 2013, the Board observes that the evidence during the period in question does show that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees, thus, not meeting the criteria for a rating in excess of 20 percent under the diagnostic criteria pertinent to spinal disabilities effective September 26, 2003 and prior to January 14, 2013.

C.  Rating in excess of 40 percent after January 14, 2013.

With respect to the application of the "old" criteria, the Board notes that the currently assigned 40 percent evaluation is the maximum rating available under former Diagnostic Codes 5292 and 5295 (pertaining to limitation of motion in the lumbar spine and lumbosacral strain).  Consequently, those codes need not be discussed further.  As for Diagnostic Code 5293, for intervertebral disc syndrome, severe intervertebral disc syndrome, with recurrent attacks and intermittent relief, has not been shown, and objective findings of lumbar spine radiculopathy are not present.

As for subsequent to January 14, 2013 under the "new" criteria, unfavorable ankylosis of the entire thoracolumbar spine is required in order for the Veteran to qualify for the next-higher 50 percent evaluation, and no such clinical finding is of record.  In fact, the January 2013 VA examination revealed thoracolumbar spine flexion to approximately 20 degrees.  Thus, applying the facts to the criteria set forth above, and even considering 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca, the Veteran remains entitled to no more than a 40 percent evaluation for his service-connected low back disability for the period from January 14, 2013 under the General Rating Formula for Diseases and Injuries of the Spine.

As for incapacitating episodes under Diagnostic Code 5242, the January 2013 VA examiner did note that the Veteran over the prior 12 months did have one episode of at least one week duration but less than 2 weeks in duration.  In order to meet the criteria for a rating in excess of 40 percent under this provision, however, incapacitating episodes of at least 6 weeks duration over the past 12 months must be shown.  Such has not been demonstrated in this case.

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  The Board observes that there is no objective evidence of any neurological complications as a result of service-connected low back disability.  In this regard, the Board can find no indication of any objective findings of lumbar spine radiculopathy, and the January 2013 VA examiner specifically stated that the Veteran had no lower extremity radiculopathy and no neurological impairment such as bowel/bladder incontinence due to the lumbar spine.  In short, the Board finds that the Veteran has no associated objective neurological complications of the service-connected low back disability.

While the Veteran is competent to give evidence about what he observes or experiences concerning his low back disability, he is not competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's spine disability is evaluated, including forward flexion.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 40 percent is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

The evidence of record does not reveal that the Veteran's nasal, vertigo, or spinal disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities have been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected spinal disability.  The Veteran's symptoms such as dizziness, nasal blockage, and pain and limitation of motion of the spine are specifically enumerated under the multiple Diagnostic Codes discussed in this decision.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for left ear and right ear hearing loss is denied.

A rating of 10 percent for vertigo, throughout the appeal period, is granted, subject to the applicable law governing the award of monetary benefits.

A compensable rating for status post nasal bone fracture is denied.

A rating of 20 percent for lumbar paravertebral myositis, from June 27, 2001 through February 21, 2006, is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 20 percent for lumbar paravertebral myositis from June 21, 2001 through January 13, 2013 is denied.

A rating in excess of 40 percent for lumbar paravertebral myositis from January 14, 2013 is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


